                                           Case 3:20-cv-08986-CRB Document 7 Filed 12/17/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEVIN DARNELL BRYANT, D56620,                      Case No. 20-cv-08986-CRB (PR)
                                   8                    Petitioner,                         ORDER DISMISSING PETITION FOR
                                                                                            A WRIT OF HABEAS WITHOUT
                                   9             v.                                         PREJUDICE
                                  10     BRIAN KIBLER, Warden,                              (ECF Nos. 2 & 3)

                                  11                    Respondent.

                                  12          Petitioner, a state prisoner at High Desert State Prison (HDSP) in Susanville, California
Northern District of California
 United States District Court




                                  13   and frequent litigant, has filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254
                                  14   challenging the conditions of his confinement at HDSP during the current pandemic.
                                  15          Based on petitioner’s prior affidavits of poverty, leave to proceed IFP is GRANTED. But
                                  16   the petition for a writ of habeas corpus is DISMISSED without prejudice to filing a civil rights
                                  17   complaint under 42 U.S.C. § 1983 in the United States District Court for the Eastern District of
                                  18   California.
                                  19          It is well established in the Ninth Circuit that habeas jurisdiction is absent, and a § 1983
                                  20   action proper, where, as here, a successful challenge to a prison condition or event will not
                                  21   necessarily shorten the prisoner’s sentence. See Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir.
                                  22   2003); see also Badea v. Cox, 931 F.2d 573, 574 (9th Cir. 1991) (civil rights action is proper
                                  23   method of challenging conditions of confinement); Crawford v. Bell, 599 F.2d 890, 891-92 & n.1
                                  24   (9th Cir. 1979) (affirming dismissal of habeas petition on basis that challenges to terms and
                                  25   conditions of confinement should be brought in civil rights complaint). Petitioner’s challenge to
                                  26   the conditions of his confinement at HDSP during the current pandemic accordingly should be
                                  27   brought in a civil rights complaint under § 1983. And because the acts or omissions of which
                                  28   petitioner complains occurred at HDSP, which lies within the venue of the Eastern District of
                                           Case 3:20-cv-08986-CRB Document 7 Filed 12/17/20 Page 2 of 2




                                   1   California, a civil rights complaint under § 1983 should be brought in the United States District

                                   2   Court for the Eastern District of California.

                                   3          The clerk is instructed to close this case and terminate all pending motions (see ECF Nos.

                                   4   2 & 3) as moot.

                                   5          IT IS SO ORDERED.

                                   6   Dated: December 17, 2020

                                   7                                                   ______________________________________
                                                                                       CHARLES R. BREYER
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
